Per Curiam.
The question in -this case is as to the right of one charged with petit larceny to have the jury instructed that it is proper to determine whether the punishment, in the event of a finding of guilt, should be by imprisonment in the county jail, instead of the penitentiary or reformatory.
As held by this court in Hicks v. State, ante, 293, and Zeilinski v. State, ante, 700, such right exists, and such instruction should be given. On the authority of these cases, this judgment is reversed, with instructions to the lower court to grant a new trial.